


109 HR 5834 IH: Protecting Children's Health in

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5834
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Dingell (for
			 himself, Mr. Whitfield,
			 Mr. George Miller of California,
			 Mr. Waxman,
			 Mr. Markey,
			 Mrs. Capps,
			 Mr. Rush, Mr. Towns, Ms.
			 Schakowsky, Mr. Davis of
			 Florida, Ms. Baldwin,
			 Mr. Pallone,
			 Mr. Ross, Mr. Gene Green of Texas,
			 Mr. Engel,
			 Mr. Stupak,
			 Mr. Wynn, Ms. DeGette, Mr.
			 Allen, Ms. Solis,
			 Mr. Gonzalez,
			 Mr. Strickland,
			 Mr. Doyle,
			 Mr. Kildee,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Hinojosa,
			 Mr. Payne,
			 Ms. Lee, Mr. Filner, Ms. Zoe
			 Lofgren of California, Ms.
			 Woolsey, and Mr. Cardin)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to improve
		  requirements under the Medicaid Program for items and services furnished in or
		  through an educational program or setting to children, including children with
		  developmental, physical, or mental health needs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Children's Health in
			 Schools Act of 2006.
		2.Requirements under the
			 Medicaid program for items and services furnished in or through an educational
			 program or setting to children, including children with developmental,
			 physical, or mental health needs
			(a)Requirements for
			 PaymentsSection 1903 of the Social
			 Security Act (42 U.S.C. 1396b) is amended—
				(1)in subsection
			 (i)—
					(A)in paragraph (22),
			 by striking the period at the end and inserting ; or; and
					(B)by inserting after
			 paragraph (22), the following new paragraphs:
						
							(23)with respect to
				any amount expended by, or on behalf of, the State (including by a local
				educational agency in the State or the lead agency in the State with
				responsibility for administering part C of the Individuals with Disabilities
				Education Act) for an item or service provided under the State plan in or
				through an educational program or setting, or for any administrative cost
				incurred to carry out the State plan in or through such a program or setting,
				or for a transportation service for an individual who has not attained age 21,
				unless the requirements of subsection (y) are met; or
							(24)with respect to
				any amount expended for an item or service provided under the State plan in or
				through an educational program or setting, or for any administrative cost
				incurred to carry out the plan in or through such a program or setting by, or
				on behalf of, the State through an agency that is not the State agency with
				responsibility for administering the State plan (including a local educational
				agency in the State or the lead agency in the State with responsibility for
				administering part C of the Individuals with Disabilities Education Act) and
				that enters into a contract or other arrangement with a person or entity for or
				in connection with the collection or submission of claims for such an
				expenditure or cost, unless the agency—
								(A)if not a public
				agency operating a consortium with other public agencies, uses a competitive
				bidding process or otherwise to contract with such person or entity at a
				reasonable rate commensurate with the services performed by the person or
				entity; and
								(B)requires that any
				fees (including any administrative fees) to be paid to the person or entity for
				the collection or submission of such claims are identified as a non-contingent,
				specified dollar amount in the
				contract.
								;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(y)Requirements for
				federal financial participation for furnishing medical assistance (including
				medically needed transportation) in or through an educational program or
				settingFor purposes of subsection (i)(23), the requirements of
				this subsection are the following:
							(1)Approved
				methodology for expenditures for bundled items, services, and administrative
				costs
								(A)In
				generalIn the case of any amount expended by, or on behalf of,
				the State for a bundle of individual items, services, and administrative costs
				under the State plan that are furnished in or through an educational program or
				setting, the expenditure must be made in accordance with a methodology approved
				by the Secretary which—
									(i)provides for an
				itemization to the Secretary in a manner that ensures accountability of the
				cost of the bundled items, services, and administrative costs and includes
				payment rates and the methodologies underlying the establishment of such
				rates;
									(ii)has a sound basis
				for determining such payment rates and methodologies; and
									(iii)matches payments
				for the bundled items, services, and administrative costs with corresponding
				items and services provided and administrative costs incurred under the State
				plan.
									(B)Rule of
				constructionNothing in subparagraph (A) shall be construed
				as—
									(i)requiring a State
				to establish and apply such a methodology through a State plan
				amendment;
									(ii)requiring a State
				with such an approved methodology to obtain the approval of the Secretary for
				any increase in rates of reimbursement that are established consistent with
				such methodology; or
									(iii)prohibiting the
				Secretary from reviewing a State's costs for the individual items, services,
				and administrative costs that make up a proposed bundle of items, services, and
				costs as a condition of approval of the methodology that the State will
				establish to determine the rate of reimbursement for such bundle of items,
				services, and costs.
									(2)Application of
				market rate for individual items, services, administrative
				costsIn the case of an amount expended by, or on behalf of, the
				State for an individual item, service, or administrative cost under the State
				plan that is furnished in or through an educational program or setting, the
				State must establish that the amount expended—
								(A)does not exceed the
				amount that would have been paid for the item, service, or administrative cost
				if the item or service was provided or the cost was incurred by an entity in or
				through a program or setting other than an educational program or setting;
				or
								(B)if the amount
				expended for the item, service, or administrative cost is higher than the
				amount described in subparagraph (A), was necessary.
								(3)Transportation
				services
								(A)In
				generalIn the case of an amount expended by, or on behalf of,
				the State for furnishing in or through an educational program or setting a
				transportation service for an individual who has not attained age 21 and who is
				eligible for medical assistance under the State plan, the State mush establish
				that—
									(i)a
				medical need for transportation is specifically listed in the individualized
				education program for the individual established pursuant to part B of the
				Individuals with Disabilities Education Act or, in the case of an infant or a
				toddler with a disability, in the individualized family service plan
				established for such infant or toddler pursuant to part C of such Act, or is
				furnished to the individual pursuant to section 504 of the Rehabilitation Act
				of 1973;
									(ii)the vehicle used
				to furnish such transportation service is specially equipped or staffed to
				accommodate individuals who have not attained age 21 with developmental,
				physical, or mental health needs; and
									(iii)payment for such
				service is made only for costs directly attributable to costs associated with
				transporting individuals who have not attained age 21 and whose developmental,
				physical, or mental health needs require transport in such a vehicle in order
				to receive the services for which medical assistance is provided under the
				State plan.
									(B)Rule of
				constructionNothing in subparagraph (A) shall be construed as
				modifying the obligation of a State to ensure that an individual who has not
				attained age 21 and who is eligible for medical assistance under the State plan
				receives necessary transportation services to and from a provider of medical
				assistance in or through a program or setting other than an educational program
				or
				setting.
								.
				(b)Requirements for
			 the provision of Items and Services Through Medicaid Managed Care
			 Organizations
				(1)Contractual
			 requirementsSection 1903(m)(2) of the
			 Social Security Act (42 U.S.C.
			 1396b(m)(2)) is amended—
					(A)in subparagraph
			 (A), by inserting after clause (i) the following new clause:
						
							(ii)the contract with the entity
				satisfies the requirements of subparagraph (C) (relating to payment for, and
				coverage of, such services under an individual's education program, an
				individualized family service plan, or when furnished in or through an
				educational program or setting);
							;
				and
					(B)by inserting after
			 subparagraph (B), the following new subparagraph:
						
							(C)For purposes of clause (ii) of
				subparagraph (A), the requirements of this subparagraph are the
				following:
								(i)The contract with the entity specifies
				the coverage and payment responsibilities of the entity in relation to medical
				assistance for items and services that are covered under the State plan and
				included in the contract, when such items and services are furnished in or
				through an educational program or setting.
								(ii)In any case in which the entity is
				obligated under the contract to pay for items and services covered under the
				State plan, the contract with the entity requires the entity to—
									(I)enter into a provider network
				service agreement with the qualified provider or providers furnishing such
				items or services in or through an educational program or setting;
									(II)promptly pay such providers at a
				rate that is at least equal to the rate that would be paid to a provider
				furnishing the same service in a non-educational program or setting; and
									(III)treat as final and binding
				determinations by State licensed providers or providers eligible for
				reimbursement under the State plan working in an educational program or setting
				regarding the medical necessity of an item or service.
									(iii)The contract with the entity
				specifies the obligation of the entity to ensure that providers of items or
				services that are furnished in or through an educational program or setting
				refer children furnished such items or services to the entity and its provider
				network for additional services that are not available in or through such
				program or setting but that are covered under the State plan and included in
				the entity's contract with the State.
								(iv)The contract with the entity
				requires, with respect to payment for, and coverage of, services for which the
				entity is responsible for, that the entity must demonstrate that the entity has
				established procedures to—
									(I)ensure coordination between the
				State, a local educational agency and the lead agency in the State with
				responsibility for administering part C of the Individuals with Disabilities
				Education Act with respect to those services for an individual who has not
				attained age 21 and who is eligible for medical assistance under the State plan
				(including an individual who has an individualized education program
				established pursuant to part B of the Individuals with Disabilities Education
				Act or otherwise or an infant or toddler with a disability who has an
				individualized family service plan established pursuant to part C of such Act)
				which are required for the individual under the individual’s education program
				or the individualized family service plan, or are furnished to the individual
				pursuant to section 504 of the Rehabilitation Act of 1973 and which are not
				specifically included in the services required under the contract, but are the
				responsibility of the State, a local educational agency, or the lead agency in
				the State with responsibility for administering part C of the Individuals with
				Disabilities Education Act; and
									(II)prevent duplication of services
				and payments under this title with respect to items and services covered under
				the State plan that are furnished in or through an educational program or
				setting to such individuals enrolled under the
				contract.
									.
					(2)Prohibition on
			 duplicative payments
					(A)In
			 generalSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)), as
			 amended by subsection (a), is amended—
						(i)in
			 paragraph (24)(B), by striking the period and inserting ; or;
			 and
						(ii)by
			 inserting after paragraph (24) the following new paragraph:
							
								(25)with respect to any amount
				expended under the State plan for an item, service, or administrative cost for
				which payment is or may be made directly to a person or entity (including a
				State, local educational agency, or the lead agency in the State with
				responsibility for administering part C of the Individuals with Disabilities
				Education Act) under the State plan if payment for such item, service, or
				administrative cost was included in the determination of a prepaid capitation
				or other risk-based rate of payment to an entity under a contract pursuant to
				section
				1903(m).
								.
						(B)Conforming
			 amendmentThe third sentence of section 1903(i) of such Act (42
			 U.S.C. 1396b(i)), as amended by subsection (a)(1)(C), is amended by striking
			 and (24) and inserting (24), and (25).
					(c)Allowable Share
			 of FFP With Respect to Payment for Services Furnished In or through an
			 educational program or settingSection 1903(w)(6) of the
			 Social Security Act (42 U.S.C.
			 1396b(w)(6)) is amended—
				(1)in subparagraph
			 (A), by inserting subject to subparagraph (C), after
			 subsection,; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)In the case of any Federal financial
				participation paid under subsection (a) with respect to an expenditure for an
				item or service provided under the plan, or for any administrative cost
				incurred to carry out the plan, that is furnished in or through an educational
				program or setting, the State shall provide that—
							(i)if 0 percent of the expenditure was
				made or the cost was incurred directly by the State, the State shall pay the
				local educational agency in the State or the lead agency in the State with
				responsibility for administering part C of the Individuals with Disabilities
				Education Act that made the expenditure or incurred the cost (and, if
				applicable, any consortium of public agencies that incurred costs in connection
				with the collection or submission of claims for such expenditures or costs),
				100 percent (divided, as appropriate, between such agencies and such a
				consortium, if applicable) of the amount of the Federal financial
				participation; and
							(ii)if 100 or any lesser percent of the
				expenditure was made or the cost was directly incurred by the State, the State
				shall retain only such percentage of the Federal financial participation paid
				for the expenditure or cost as does not exceed the percentage of such
				expenditure or cost that was funded by State revenues that are dedicated solely
				for the provision of such medical assistance (and shall pay out of any
				remaining percentage of such Federal financial participation, the percentage
				due to the local educational agency in the State or the lead agency in the
				State with responsibility for administering part C of the Individuals with
				Disabilities Education Act that made or incurred the remaining percentage of
				such expenditure or cost (and, if applicable, any consortium of public agencies
				that incurred costs in connection with the collection or submission of claims
				for such expenditures or
				costs)).
							.
				(d)Assurance of
			 reimbursement for administrative, enrollment, and outreach activities conducted
			 by local educational agencies
				(1)MedicaidSection
			 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by inserting after
			 subsection (j) the following new subsection:
					
						(k)Nothing in this
				title shall be construed as authorizing the Secretary to prohibit the State
				agency with responsibility for the administration or supervision of the
				administration of the State plan from entering into interagency agreements with
				local educational agencies under which such local educational agencies shall be
				reimbursed for the Federal share of amounts expended for administrative,
				enrollment, and outreach activities for which payment is made to the State
				under section 1903(a)(7), including with respect to such activities as are
				conducted for purposes of satisfying the requirements of subsection
				(a)(43).
						.
				(2)SCHIPSection
			 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is
			 amended—
					(A)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
					(B)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)Section 1902(k)
				(relating to interagency agreements with local educational agencies for
				reimbursement for expenditures for administrative, enrollment, and outreach
				activities).
							.
					(e)Clarification of
			 coverage of epsdt and items and services furnished to a disabled child pursuant
			 to section 504 of the rehabilitation act of 1973; definition of
			 educational program or settingSection 1903(c) of
			 the Social Security Act (42 U.S.C. 1396b(c)) is amended—
				(1)by inserting
			 (1) after (c);
				(2)by striking
			 Education Act or and inserting Education
			 Act,;
				(3)by inserting
			 , or furnished to a child with a disability pursuant to section 504 of
			 the Rehabilitation Act of 1973 before the period; and
				(4)by adding at the
			 end the following new paragraphs:
					
						(2)Nothing in this title shall be
				construed as prohibiting or restricting, or authorizing the Secretary to
				prohibit or restrict, payment under subsection (a) for the following items or
				services furnished in or through an educational program or setting, or costs
				incurred with respect to the furnishing of such items or services:
							(A)Medical assistance for items or
				services described in section 1905(a)(4)(B) (relating to early and periodic
				screening, diagnostic, and treatment services defined in section 1905(r)) and
				costs incurred for providing such items or services in accordance with the
				requirements of section 1902(a)(43).
							(B)Costs incurred for providing services
				related to the administration of the State plan, including providing
				information regarding the availability of, and eligibility for, medical
				assistance under the plan, and assistance with determinations of eligibility
				and enrollment and redeterminations of eligibility under the plan.
							(3)Nothing in this title shall be
				construed as prohibiting or restricting, or authorizing the Secretary to
				prohibit or restrict, payment under subsection (a) for medical assistance
				furnished in or through an educational program or setting or costs described in
				paragraph (2)(B) solely because—
							(A)the State utilizes an all-inclusive
				payment arrangement in making payments for medical assistance described in
				subsections (a) or (r) of section 1905; or
							(B)the State utilizes a cost allocation
				system that meets Federal requirements when paying for the cost of services
				described in section 1902(a)(43) or other administrative services directly
				related to the administration of the State plan.
							(4)(A)For purposes of this
				title, the term educational program or setting means any location
				in which the items or services included in a child's individualized education
				plan established pursuant to part B of the Individuals with Disabilities
				Education Act or otherwise, or in an infant's or toddler's individualized
				family service plan established pursuant to part C of such Act, are delivered,
				including the home, child care setting, or school of the child, infant, or
				toddler.
							(B)Such term includes—
								(i)any location in which an evaluation or
				assessment is conducted, in accordance with the requirements of section
				1902(a)(43) and subsections (a)(4)(B) and (r) of section 1905, to determine if
				a child is a child with a disability under section 614 of the Individuals with
				Disabilities Education Act (20 U.S.C. 1414) who requires an individualized
				education program (IEP) under section 614(d) of such Act (20 U.S.C. 1414(d)) or
				if an infant or toddler is an infant or toddler with a disability under section
				635(a)(3) of such Act (20 U.S.C. 1435(a)(3)) who requires an individualized
				family service plan under section 636 of such Act (20 U.S.C. 1436) and any
				location in which a reevaluation or reassessment of such a determination is
				conducted; and
								(ii)for purposes of subsection (m)(2)(C),
				any location in which items or services described in section 1905(a)(4)(B)
				(relating to early and periodic screening, diagnostic, and treatment services
				defined in section 1905(r)) are delivered and costs are incurred for providing
				such items or services in accordance with the requirements of section
				1902(a)(43).
								.
				(f)Assurance of
			 compliance with Federal and State requirementsSection 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended—
				(1)in
			 paragraph (69), by striking and at the end;
				(2)in
			 paragraph (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
				(3)by inserting after
			 paragraph (70), the following new paragraph:
					
						(71)provide
				that—
							(A)the State will
				establish procedures to ensure that—
								(i)any provider of an
				item or service covered under the plan that is furnished in or through an
				educational program or setting complies with all Federal and State requirements
				applicable to providers of such items or services under the plan; and
								(ii)any educational
				entity that is engaged in the provision of an activity described in paragraph
				(43) or any other activity that is directly related to the administration of
				the plan complies with all Federal and State requirements applicable for
				payment for such activity; and
								(B)the State will not
				furnish medical assistance for an item or service covered under the plan in or
				through an educational program or setting, or undertake any activity described
				in paragraph (43) or any other activity that is directly related to the
				administration of the plan in or through such a program or setting, unless the
				entity responsible for providing the item or service, or undertaking such an
				activity, in or through the educational program or setting will be paid under
				the State plan for the costs related to the furnishing of such item or service
				or the undertaking of such
				activity.
							.
				(g)Uniform
			 Methodology for Educational Program or Setting-Based Claims
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services and the Secretary of
			 Education, acting jointly and in consultation with State medicaid directors,
			 State educational agencies, local educational agencies, and State agencies with
			 responsibility for administering part C of the Individuals with Disabilities
			 Education Act, shall develop and implement a uniform methodology for claims for
			 payment of medical assistance and related administrative costs furnished under
			 title XIX of the Social Security Act
			 in an educational program or setting.
				(2)RequirementsThe
			 methodology developed under paragraph (1)—
					(A)shall not prohibit
			 or restrict payment for medical assistance and administrative activities that
			 are provided or conducted in accordance with section 1903(c) of the Social
			 Security Act (42 U.S.C. 1396b(c)); and
					(B)with respect to
			 administrative costs, shall be based on—
						(i)standards related
			 to time studies and population estimates; and
						(ii)a
			 national standard for determining payment for such costs.
						(h)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of enactment of this Act and shall apply to items and services provided
			 and expenditures made on or after such date, without regard to whether
			 implementing regulations are in effect.
			
